               Case 20-13709-RAM        Doc 30    Filed 07/17/20   Page 1 of 2




                            UNITED STATES BANKRUPTCY COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                      MIAMI DIVISION

In re:                                                   CASE NO.: 20-13709-BKC-RAM
                                                         Chapter 7
LAZARO PEREZ
SSN: XXX-XX-0288
MARIA L GUZMAN
SSN: XXX-XX-9384

         Debtors.       /

                   TRUSTEE'S MOTION TO ENLARGE TIME TO FILE
              A COMPLAINT OBJECTING TO THE DEBTORS’ DISCHARGES

         Joel L. Tabas, as Chapter 7 Trustee of the Bankruptcy Estate of Lazaro Perez and

Maria L Guzman (the “Trustee”), through counsel, files this Motion to Enlarge Time to File a

Complaint Objecting to the Debtors’ Discharges (the “Motion”) pursuant to Fed.R.Bankr.P.

9006(b), and in support thereof, states as follows:

         1.    This case commenced as a Chapter 7 proceeding on March 18, 2020.

         2.    The §341 Meeting of Creditors initially scheduled for in-person on April 21,

2020, but then rescheduled to, and ultimately held telephonically on, May 18, 2020 due to the

Covid-19 pandemic.

         3.    Accordingly, the deadline for the Trustee to file a complaint objecting to the

Debtors’ discharges is July 17, 2020.

         4.    Additional documents and information are needed from the Debtors in order for

the Trustee to determine whether there is any basis to file a complaint objecting to the

Debtors’ discharge. However, despite repeated requests, the Trustee has not yet received

all requested documents and information from the Debtors.

         5.    Based on the foregoing, the Trustee, through counsel, respectfully requests an

additional sixty (60) days, through and including September 15, 2020, to file a complaint

objecting to the Debtors’ discharges.


                                              1
              Case 20-13709-RAM         Doc 30      Filed 07/17/20    Page 2 of 2
                                                                  CASE NO.: 20-13709-BKC-RAM


       6.     This request is made on behalf of the Trustee, and is not intended as a request

for enlargement for any creditor.

       7.     Fed.R.Bankr.P. 9006(b) provides that the Court may, for cause shown, enter

an Order enlarging time, with or without motion or notice, if the request is made before the

expiration of the period originally prescribed or as extended.

       WHEREFORE, Joel L. Tabas, as Chapter 7 Trustee of the Bankruptcy Estate of

Lazaro Perez and Maria L Guzman, respectfully requests this Honorable Court enter an

Order: (1) granting the instant Motion; (2) finding that cause exists to enlarge the time for the

Trustee to file a complaint objecting to the Debtors’ discharges; (3) enlarging the time for the

Trustee to file a complaint objecting to the Debtors’ discharges through, and including,

September 15, 2020; and (4) granting such other and further relief as this Court deems just

and proper.

                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on July 17, 2020, a true and correct copy of the foregoing

was served via electronic transmission to the parties who are currently on the list to receive

e-mail notice/service for this case, and via U.S. Mail to:

Lazaro Perez
Maria L Guzman
3951 NW 176th Terrace
Miami Gardens, FL 33055-3847
                                            Respectfully submitted,

                                            /s/ Joshua D. Silver
                                            Joshua D. Silver
                                            Fla. Bar No. 100022
                                            Tabas & Soloff, P.A.
                                            Attorneys for Trustee, Joel L. Tabas
                                            25 S.E. 2nd Avenue, Suite 248
                                            Miami, Florida 33131
                                            Telephone: (305) 375-8171
                                            Facsimile: (305) 381-7708
                                            jsilver@tabassoloff.com



                                                2
